EXHIBIT 10.3

AGREEMENT AND RELEASE

This Agreement and Release (this “AGREEMENT”) is between Robert G. Phillips
(“EMPLOYEE”) and EPCO, Inc. (“COMPANY”).

WITNESSETH

Whereas, EMPLOYEE is employed by COMPANY.

 

Whereas, EMPLOYEE is resigning from COMPANY effective June 30, 2007.

 

Whereas, EMPLOYEE and COMPANY desire to resolve any and all disputes about
EMPLOYEE’s employment with COMPANY.

 

Whereas, EMPLOYEE, during his employment had access to trade secrets and/or
proprietary and confidential information belonging to COMPANY.

 

Whereas, EMPLOYEE and COMPANY desire to clarify EMPLOYEE’s obligations with
respect to any trade secrets and/or proprietary and confidential information
acquired during EMPLOYEE’s employment.

 

Whereas, EMPLOYEE and COMPANY desire to avoid the expense, delay and uncertainty
attendant to any claims that may arise from EMPLOYEE’s employment with, and
resignation from, COMPANY, as well as any claims that may arise from the
disclosure of any trade secrets and/or proprietary and confidential information
that EMPLOYEE acquired during his employment with COMPANY.

 

Whereas, EMPLOYEE desires to release any claims or causes of action EMPLOYEE may
have arising from EMPLOYEE’s employment with, or his resignation from the
COMPANY.

 

Now, therefore, for and in consideration of the mutual covenants and promises
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, EMPLOYEE and COMPANY
hereby agree:

 

Section 1.           Severance and Other Payments. COMPANY, in exchange for the
promises of EMPLOYEE contained below, agrees as follows:

 

A.         COMPANY agrees to pay EMPLOYEE the lump sum amount of twelve million
dollars and no cents ($12,000,000.00), less applicable legal standard
deductions, within seven (7) days after the expiration of the EMPLOYEE’s
revocation option in Section 5(C) below; and

 

B.         COMPANY agrees to pay EMPLOYEE an amount of twenty-nine thousand two
hundred dollars and no cents ($29,200.00) as liquidated unused vacation days,
less applicable legal standard deductions, when such payroll payments are made
generally for the pay period; and

 

 


--------------------------------------------------------------------------------



 

 

C.         EMPLOYEE may be eligible for up to eighteen (18) months of COBRA
coverage following EMPLOYEE’s termination of employment. If at the time of
EMPLOYEE’s termination of employment, EMPLOYEE is enrolled in COMPANY’s medical
and dental plan coverages as an active employee and EMPLOYEE exercises health
coverage continuation rights under COBRA following termination of employment,
EMPLOYEE’s COBRA premium will equal zero ($0.00) and will be paid for in full by
COMPANY until the earliest of: (i) the expiration the first eighteen (18) full
calendar months immediately following EMPLOYEE’s termination of employment; (ii)
the date EMPLOYEE obtains subsequent employment and becomes eligible for medical
and/or dental benefits coverages to employees of the new employer; or (iii) the
expiration of your COBRA rights. After the expiration of the foregoing
applicable period, EMPLOYEE will be responsible for the full cost of any health
and dental coverage.

 

EMPLOYEE acknowledges and agrees that payment of the foregoing amounts are, and
shall be deemed to be, in full and complete satisfaction of any and all
obligations, if any, of COMPANY and/or its affiliates to EMPLOYEE in respect of
his employment with COMPANY and/or any of its affiliates or otherwise.

 

Section 2.           Prior Rights and Obligations. Except as otherwise provided
for in this AGREEMENT, this AGREEMENT extinguishes all rights, if any, which
EMPLOYEE may have, contractual or otherwise, relating to his employment with, or
resignation from, COMPANY.

 

Section 3.           Resignation. EMPLOYEE hereby resigns (i) from employment
with COMPANY and/or any of the affiliates of COMPANY and (ii) as an officer
and/or director and/or any other similar position of COMPANY and/or any of the
affiliates of COMPANY. EMPLOYEE agrees that the effective date of such
resignation is June 30, 2007.


Section 4.           Release.

 

A.         Release and Waiver: EMPLOYEE hereby agrees to release COMPANY and its
predecessors, subsidiaries, related entities, officers, directors, shareholders,
parent companies, agents, attorneys, employees, successors, or assigns,
(hereinafter referred to as “COMPANY”) from all claims or demands EMPLOYEE has,
may have, or may have had based on or in any way related to EMPLOYEE’s
employment with COMPANY, the resignation or termination of that employment, or
based on any previous act or omission by or on behalf of COMPANY. EMPLOYEE
further agrees to waive any right EMPLOYEE may have with respect to the claims
or demands from which COMPANY is herewith released. This release and waiver
includes any rights or claims EMPLOYEE may have under, but not limited to, the
Age Discrimination in Employment Act, which prohibits age discrimination in
employment; Title VII of the Civil Rights Acts of 1964, as amended, which
prohibits discrimination in employment based on race, color, national origin,
religion or sex (including claims of sexual harassment); 42 U.S.C. §1981, which
prohibits race discrimination; claims under the Family and Medical Leave Act;
the federal and Texas Equal Pay Acts, which prohibit paying men and women
unequal pay for equal work; the Rehabilitation Act of 1973 and the Americans
with Disabilities Act, which prohibit

 

2

 


--------------------------------------------------------------------------------



 

discrimination on the basis of handicap or disability; the Employee Retirement
Income Security Act; claims for discrimination under the Texas Commission on
Human Rights Act as codified in the Texas Labor Code; claims for discrimination
or retaliation under the Texas Workers’ Compensation Act; or any other federal,
state or local laws or regulations prohibiting employment discrimination,
retaliation or harassment. This release and waiver also includes any claims for
wrongful discharge, whether based on claimed violations of statutes, regulations
or public policy, or based on claims in contract or tort. This release and
waiver also includes any claims that EMPLOYEE suffered any harm by or through
the actions or omissions of COMPANY, including, but not limited to, negligence
claims and any other tort or contract claims.

 

B.         Scope of Release/Non-release of Future Claims based on subsequent
acts or omissions: The release and waiver, to which EMPLOYEE voluntarily agrees,
covers all claims or demands based on any facts or events, whether known or
unknown by EMPLOYEE, that occurred on or before June 30, 2007. EMPLOYEE fully
understands that if any of the facts or circumstances on which EMPLOYEE premises
EMPLOYEE’s execution of this release and waiver be found, suspected or claimed
hereafter to be other than or different from the facts and circumstances now
believed by EMPLOYEE to be true, EMPLOYEE nonetheless expressly accepts and
assumes the risk of such possible differences in fact or circumstances and
agrees that this release and waiver shall be and remain effective
notwithstanding any such difference in any such fact or circumstances. COMPANY
acknowledges that EMPLOYEE has not released any rights or claims that EMPLOYEE
may have under the Age Discrimination in Employment Act that arise after the
date this release and waiver is executed.

 

C.         No Future Lawsuits, Complaints, or Claims: EMPLOYEE hereby waives
EMPLOYEE’s right to file any charge or complaint against COMPANY arising out of
EMPLOYEE’s employment with or separation from employment before any federal,
state or local court or any federal, state or local administrative agency,
except where such waivers are prohibited by law. This Agreement, however, does
not prevent EMPLOYEE from filing a timely charge with the EEOC (or with any
other agency with similar provisions or regulations concerning the regulation of
releases between private parties) concerning claims of discrimination, including
a challenge to the validity of the waiver contained in this Agreement; although
EMPLOYEE hereby waives EMPLOYEE’s right to recover any damages or other relief
in any claim or suit brought by or through the EEOC or any other federal, state,
or local agency on his behalf. EMPLOYEE acknowledges that EMPLOYEE has no
pending workers’ compensation claims and that this Agreement is not related in
any way to any claim for workers’ compensation benefits. EMPLOYEE further
acknowledges that EMPLOYEE has no basis for such a claim.

 

D.         COMPANY acknowledges and agrees that EMPLOYEE shall remain covered by
COMPANY’s or any affiliates’, as applicable, Directors and Officers Errors and
Omissions Liability Insurance on the same basis as applicable to other officers
of the Company (or any successor) in regard to claims pertaining to the time
when EMPLOYEE was employed by COMPANY or was a director or officer of COMPANY.
EMPLOYEE shall continue to be indemnified by COMPANY, or any affiliates thereof
as applicable, in regard to any claims pertaining to the time when EMPLOYEE was
employed by or a director or officer of

 

3

 


--------------------------------------------------------------------------------



 

COMPANY, on the same basis as in effect immediately prior to EMPLOYEE’s
resignation from COMPANY.

 

Section 5.           ADEA Rights. EMPLOYEE further acknowledges that:


A.         He has been advised in writing by virtue of this AGREEMENT that he
has the right to seek legal counsel before signing this AGREEMENT;

 

B.         He has been given twenty-one (21) days after the effective date
hereof within which to consider the waivers included in this AGREEMENT. If
EMPLOYEE chooses to sign the AGREEMENT at any time prior to that date, it is
agreed that EMPLOYEE signs willingly and voluntarily and expressly waives his
right to wait the entire twenty-one (21) day period as provided in the law.
EMPLOYEE agrees that any changes to this Agreement do not restart the running of
the twenty-one (21) day period;


C.         EMPLOYEE has seven (7) days after signing this AGREEMENT to revoke
it. This AGREEMENT will not become effective or enforceable until the revocation
period has expired. Any notice of revocation of the AGREEMENT is effective only
if given to Thomas M. Zulim, Senior Vice President, Human Resources (at the
delivery address of the COMPANY set forth in Section 15 below), in writing by
the close of business at 5:00 p.m. on the seventh (7th) day after the signing of
this AGREEMENT; and

 

D.         EMPLOYEE agrees that he is receiving, pursuant to this AGREEMENT,
consideration that is in addition to any that he may be entitled to pursuant to
his at will employment with COMPANY and/or its affiliates.

 

Section 6.          Proprietary and Confidential Information. EMPLOYEE agrees
and acknowledges that, because of his employment with COMPANY, he has acquired
information regarding COMPANY’s trade secrets and/or proprietary and
confidential information (collectively “Confidential Information”) related to
COMPANY’s past, present or anticipated business. EMPLOYEE will take all
reasonable steps and precautions to insure that the COMPANY’s Confidential
Information is kept secret and confidential for the sole use and benefit of
COMPANY. EMPLOYEE will follow COMPANY’s instructions regarding handling of its
Confidential Information. Therefore, except as may be required by law, EMPLOYEE
acknowledges that EMPLOYEE will not, at any time, disclose to others, permit to
be disclosed, used, permit to be used, copy or permit to be copied, any
Confidential Information acquired during his employment with COMPANY unless such
information has ceased to be confidential other than through an action of the
EMPLOYEE in violation of this paragraph. EMPLOYEE agrees that in the event of an
actual or threatened breach by EMPLOYEE of the provisions of this paragraph,
COMPANY shall be entitled to inform all potential or new employers of this
AGREEMENT.

 

Section 7.           Non-solicitation of COMPANY’s employees and customers.
EMPLOYEE agrees not to solicit or help solicit, directly or indirectly, any
employees or customers of the COMPANY or any affiliated entity to cease
employment or to cease or curtail doing business with the COMPANY or any of its
affiliates. Nothing herein is intended to preclude EMPLOYEE’s employment in the
midstream energy business.

 

4

 


--------------------------------------------------------------------------------



 

 

Section 8.           Amendments. This AGREEMENT may only be amended in writing
signed by EMPLOYEE and an authorized officer of the COMPANY.

 

Section 9.           Confidentiality. EMPLOYEE agrees that he or any persons
acting on his behalf will not, directly or indirectly, speak about, disclose or
in any way, shape or form, communicate to anyone, except as permitted in this
Section, the terms of this AGREEMENT or the consideration received from the
COMPANY. EMPLOYEE agrees that the above described information may be disclosed
only as follows:


A.         to the extent as may be required by law to support the filing of
EMPLOYEE’s income tax returns;


B.         to the extent as may be compelled by legal process;


C.         to the extent necessary to EMPLOYEE’s legal or financial advisors,
but only after such person to whom the disclosure is to be made agrees to
maintain the confidentiality of such information and to refrain from making
further disclosures or use of such information; or


D.         to the extent necessary to enforce or comply with this AGREEMENT.

 

Section 10.          Non-disparagement. EMPLOYEE agrees that he will not
disparage, criticize, condemn or impugn the business or personal reputation or
character of the COMPANY or any affiliate of COMPANY or any present or former
COMPANY employees, officers or board members or any employees, officers or board
members of any affiliate of COMPANY, or any of the actions which are, have been
or may be taken by the COMPANY with respect to or based upon matters, events,
facts or circumstances arising or occurring prior to the date of execution of
this AGREEMENT. In response to inquiries by potential employers, EMPLOYEE may
respond that he resigned. Further inquiries by a potential employer to COMPANY
or its affiliates shall be met with advice of the dates of EMPLOYEE’s
employment, his job title and functions in factually accurate terms. COMPANY
shall have no obligation to respond to any inquiries from prospective employers
unless they are made in writing and addressed specifically to COMPANY and in
response to such inquiries shall not be obligated to provide any information
other than to confirm dates of employment and job title. COMPANY shall not make
any unfavorable or unflattering statements in public about EMPLOYEE. COMPANY
agrees that it will not disparage, criticize, condemn or impugn the business or
personal reputation or character of EMPLOYEE.

 

Section 11.          Cooperation. EMPLOYEE shall cooperate with COMPANY to the
extent reasonably required by COMPANY in all matters relating to the winding up
of his pending work on behalf of COMPANY and the orderly transfer of any such
pending work. COMPANY hereby agrees to indemnify EMPLOYEE in connection with all
such lawful actions which EMPLOYEE shall take after the effective date hereof in
performing such cooperation requested by COMPANY. EMPLOYEE agrees to immediately
notify COMPANY, if he is served with legal process to compel him to disclose any
information related to his employment with COMPANY, unless prohibited to do so
by law.

 

Section 12.          Documents. EMPLOYEE agrees to deliver at the termination of
employment all

 

 

5

 


--------------------------------------------------------------------------------



 

correspondence, memoranda, notes, records, data, or information, analysis, or
other documents and all copies thereof, including information in electronic
form, which are related in any manner to the past, present or anticipated
business of COMPANY or any of its affiliates.

 

Section 13.          Forfeiture of Unvested Grants of Restricted Units, Options
and Profits Interests. EMPLOYEE acknowledges and agrees that, pursuant to, and
consistent with, the terms of any grant or grants to EMPLOYEE by COMPANY or any
of its affiliates of restricted Common Units of Enterprise Products Partners
L.P. (“EPD”) and/or options to acquire Common Units of EPD and/or any agreement
pursuant to which EMPLOYEE has any profits interests in any partnership (general
or limited) which owns Common Units of EPD and/or Enterprise GP Holdings L.P.,
to the extent that such restricted Common Units, options or profits interests
have not vested as of the effective date of resignation provided in Section 3 of
this AGREEMENT, are automatically forfeited as of such effective date of
resignation and EMPLOYEE has, and shall have, no rights or interests therein.

 

Section 14.          Enforcement of Agreement and Release. Should any provisions
of this AGREEMENT be held to be invalid or wholly or partially unenforceable,
such holdings shall not invalidate or void the remainder of this AGREEMENT.
Portions held to be invalid or unenforceable shall be revised and reduced in
scope as to be valid and enforceable, or if such is not possible, then such
portion shall be deemed to have been wholly excluded with the same force and
effect as if they had never been included herein.

 

Section 15.          Notices. Any notice, request, demand, waiver or consent
required or permitted hereunder shall be in writing and shall be given (i) by
prepaid registered or certified mail, with return receipt requested, addressed
as follows or (ii) personally delivered at the following address:

For COMPANY:

 

EPCO, Inc.

 

If by mail:

 

Post Office Box 4735

Houston, Texas 77210-4735

 

If by delivery:

 

1100 Louisiana Street, Suite 1000

Houston, Texas 77002-5227

 

Attn: Thomas M. Zulim

Senior Vice President, Human Resources

 

 

For EMPLOYEE:

 

 

6

 


--------------------------------------------------------------------------------



 

Robert G. Phillips

3 Country Court

Houston, Texas 77024

 

The date of any such notice and of such service thereof shall be deemed to be
the date of mailing. Each party may change its address for the purpose of notice
by giving notice to the other in writing.

 

Section 15.          Choice of Law. It is agreed that the laws of Texas shall
govern this AGREEMENT.

 

Section 16.         Remedies. The Parties agree that, because damages at law for
any breach or nonperformance of this AGREEMENT by EMPLOYEE, while recoverable,
will be irreparable and inadequate, this AGREEMENT may be enforced in equity by
specific performance, injunction, or otherwise. Should any provisions of this
AGREEMENT be held to be invalid, such holdings shall not invalidate or void the
remainder of this AGREEMENT. EMPLOYEE shall be entitled to enforce his rights
and COMPANY’s obligations under this Agreement by any and all applicable actions
at law or equity. In addition to other remedies available to it, COMPANY shall
be entitled to petition an appropriate court for temporary restraining orders
and temporary and permanent injunctions without the necessity of proving actual
damages to prevent a breach or contemplate a breach by EMPLOYEE of any provision
of this Agreement since COMPANY will have no adequate remedy at law. The amount
for the bond to be posted if an injunction is sought by COMPANY shall be
$1,000.00 (One Thousand and no/100 Dollars). COMPANY shall also be entitled to
recover its costs and attorneys’ fees incurred in enforcing this Agreement.

IN WITNESS WHEREOF THE PARTIES HAVE EXECUTED THIS AGREEMENT AND RELEASE
EFFECTIVE AS OF MAY 31, 2007.

By:              /s/ Robert G. Phillips                    



May 31, 2007

 

Robert G. Phillips



Date

 

EPCO, INC.

By:              /s/ Thomas M. Zulim                    



May 31, 2007

 

Thomas M. Zulim



Date

 

Senior Vice President

 

 

 

7

 

 

--------------------------------------------------------------------------------

 